January 2, 2014Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:The Dreyfus/Laurel Funds, Inc.- Dreyfus Core Equity Fund1933 Act File No.: 33-163381940 Act File No.: 811-05202CIK No.: 0000819940Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 142 to the Registration Statement, electronically filed with the Securities and Exchange Commission on December 23, 2013.Please address any comments or questions to my attention at 212-922-6832.Sincerely,/s/ Jennifer HuancayoJennifer HuancayoParalegal
